EXHIBIT COUNTERPART SIGNATURE PAGE TO STOCKHOLDERS AGREEMENT DATED JUNE 30, 2006 The undersigned, Dunham Trust Company, as Trustee, hereby executes this Counterpart Signature Page to the Stockholders Agreement (the “Agreement”) dated as of June 30, 2006 among Edward J. Shoen, individually and as Trustee of the MVS 028 Trust, Mark V. Shoen, individually and as Trustee of the EJS 028 Trust, James P. Shoen, individually, JPS Partners, Ltd., Rosemarie T. Donovan, as Trustee of the various Shoen Irrevocable Trusts, each dated as of November 2, 1998 fbo Rose S. Shoen, Sarah K. Shoen, Ann M.
